Sawyer, J., concurring:
There must be something in the nature of process issued to the Sheriff as his authority to execute the judgment.- In practice different forms have been adopted and pursued in different sections of the State. Sometimes an order or writ reciting substantially the judgment at large, and sometimes a certified copy of the judgment under,the seal of the Court, has been issued to the Sheriff. Each mode has doubtless been too long and too extensively pursued to be corrected now by judicial action. The statute itself upon this point is open to different constructions, and different constructions have consequently beén put upon it. In this case, according to the finding, of the referee, as I understand it, there was no proof that any instrument of'-any kind whatever was issued to the Sheriff—nothing to serve the purposes of process. ..He does not appear, therefore, to have had any authority .to sell. On this ground I concur in the judgment.